Exhibit 10.12(c)

 

SECOND AMENDED AND RESTATED SEVERANCE AGREEMENT

 

THIS SECOND AMENDED AND RESTATED SEVERANCE AGREEMENT (the “Agreement”) is made
and entered into as of this 15th day of March, 2005 (the “Effective Date”), by
and between FLYi, INC., a Delaware corporation (“FLYi”) and INDEPENDENCE AIR, a
California corporation (“IA”) (FLYi and IA are herein collectively referred to
as the “Company”) and Richard J. Surratt (“Surratt”).

 

Witnesseth That:

 

Whereas, Surratt is currently employed by the Company as Executive Vice
President, Chief Financial Officer, Treasurer and Assistant Secretary, and in
connection with such employment entered into a Severance Agreement dated as of
December 28, 2001 (which was restated as of November 17, 2003) (the “Prior
Severance Agreement”) with the Company; and

 

Whereas, the Company wishes to assure itself of the continued services of
Surratt; and

 

Whereas, to promote the Company’s efforts to reduce its costs on both a cash and
accounting basis, the Company and Surratt have agreed to certain modifications
to the Prior Severance Agreement to defer or reduce certain significant
compensation benefits provided for under the Prior Severance Agreement; and

 

Whereas, on November 17, 2003, the Compensation Committee of the Board of
Directors of FLYi determined that the best interests of the Company would be
served by amending and restating the terms and conditions of and benefits
provided under the then-existing Amended and Restated Severance Agreement with
Surratt;

 

Now, Therefore, the parties, for and in consideration of the mutual and
reciprocal covenants and agreements hereinafter contained, and intending to be
legally bound hereby, do contract and agree as follows:

 

1.             Employment  Company hereby employs Surratt and Surratt hereby
accepts employment by Company and agrees to perform his duties and
responsibilities hereunder upon all of the terms and conditions as are
hereinafter set forth.  For purposes of this Agreement, as used in the
definition of Change in Control, “Company” shall mean FLYi, Inc., and as used
elsewhere in this Agreement shall mean FLYi, Inc. and its subsidiaries, and
shall also mean any successor to FLYi, Inc., including without limitation any
corporation or other entity into which it is merged or which acquires all or
substantially all of its outstanding common stock or assets.

 

--------------------------------------------------------------------------------


 

2.             Duties  Surratt shall serve the Company in the capacities of
Executive Vice President, Chief Financial Officer, Treasurer and Assistant
Secretary.  Surratt shall generally be responsible for supervising and directing
the financial affairs of the Company and of any other entity(ies) to which the
Company’s obligations under this Agreement shall be assigned pursuant to
Paragraph 12.  Surratt shall otherwise be responsible for carrying out all such
other duties and services for the Company commensurate with Surratt’s position,
as may be designed from time to time by the Chief Executive Officer of the
Company (the “CEO”).

 

3.             Term of Employment  Surratt’s term of employment under this
Restated Agreement shall commence on the Effective Date and shall terminate on
the last day of the calendar month which is twelve (12) calendar months after
the Effective Date, unless further extended as hereinafter set forth. 
Commencing on each successive anniversary of the Effective Date, the Agreement
shall automatically be extended for an additional twelve (12) months without
further action by either party unless Surratt’s employment has previously been
terminated or unless Surratt or the Company has provided notice of intention to
terminate Surratt’s employment pursuant to the terms of Paragraph 10 below, in
which case Surratt’s term of employment under this Agreement will be extended to
the pending Termination Date.

 

4.             Extent of Service  Surratt shall devote such time and attention
as is required to perform his obligations under this Agreement and will at all
times faithfully and industriously, consistent with his ability, experience and
talent, perform his duties hereunder under the direction of the CEO.

 

5.             Compensation  During the term of this Agreement, Company agrees
to pay to Surratt, and Surratt agrees to accept from Company, in full payment
for services rendered by Surratt and work to be performed by him under the terms
of this Agreement, the following:

 

A.            Salary.  An annual base salary as of the Effective Date of one
hundred ninety-three thousand five hundred dollars ($193,500).  Commencing on
October 1, 2005 and on each October 1 thereafter, the amount of Surratt’s base
salary shall be increased as determined by the Compensation Committee of the
Board of Directors of the Company (the “Compensation Committee”).  Surratt’s
base salary for each year shall be payable to him in accordance with the
reasonable payroll practices of the Company as from time to time in effect for
executive employees (but in no event less often than monthly).

 

B.            Management Incentive  Plan.  Surratt shall participate in the
Company’s Management Incentive Program, or any successor bonus plan or program
for management employees.

 

C.            Executive Bonuses.  Surratt shall be eligible for an additional
annual bonus under an executive performance bonus plan currently known as Senior
Management Incentive Plan (“SMIP”) for so long as the Board of Directors
determines to maintain such plan.  Under such plan, each calendar year, Surratt
shall be entitled to receive a bonus equal to a specified percentage of base
salary upon the attainment of certain

 

2

--------------------------------------------------------------------------------


 

pre-established goals.  Such goals and percentage of salary shall be determined
by the Compensation Committee.  The bonus amount each year shall be paid in
cash, stock, options or such other form as the Compensation Committee provides,
paid at the time period provided under such plan, at the same time and in the
same form as paid generally to other eligible employees, except to the extent
that this Agreement provides otherwise.

 

D.            Deferred Compensation.

 

(i)            Notwithstanding anything to the contrary in the Prior Severance
Agreement, Deferred Compensation (as defined below) shall be provided as
described in this Paragraph 5.D., which shall supercede and control over all
prior deferred compensation arrangements.  As of the Effective Date, the Company
has credited amounts of deferred compensation under an unfunded and non-tax
qualified arrangement (“Deferred Compensation”) pursuant to the Prior Severance
Agreement.  The amounts credited as Deferred Compensation are recorded as a
bookkeeping entry representing a general unsecured obligation of the Company and
Surratt shall not have a claim to any specific assets of the Company in
satisfaction of the amounts, if any, payable as Deferred Compensation.  As of
the Effective Date, the balance in the Deferred Compensation account recorded
for Surratt equals $752,400, which is the amount of the Company’s Deferred
Compensation “contributions” under the Prior Severance Agreement between the
Company and Surratt, as such was amended from time to time, through the
Effective Date.  After the Effective Date, the Company will credit Deferred
Compensation at the rate of seventy-five percent (75%) of Surratt’s annual base
salary until the Deferred Compensation Ending Date.  Deferred Compensation will
be based on Surratt’s annual base salary in effect on January 1 in each year,
and will be credited as of January 1 in each year.  The Company may provide the
Deferred Compensation through a benefit plan so long as (1) the amount credited
by the Company on Surratt’s behalf equals the amount set forth herein, and (2)
the vesting schedule, credit for Years of Service, and terms of distribution are
all at least as favorable to Surratt as set forth herein.  After the Deferred
Compensation Ending Date, (A) the Company’s obligation to credit Deferred
Compensation for the benefit of Surratt shall terminate and (B) the Company
shall have no further obligation to accrue any additional Deferred Compensation
for the benefit of Surratt.  No interest or rate of return or other appreciation
or depreciation of value shall accrue or be payable on amounts credited to
Surratt as Deferred Compensation pursuant to this Paragraph 5.D. unless the
Company elects otherwise.

 

(ii)           Vesting of Deferred Compensation will be based upon “Years of
Service,” with Surratt to be credited with one Year of Service for completion of
each twelve (12) consecutive month period of employment with the Company
beginning on the first day of Surratt’s employment with the Company and ending
on the Deferred Compensation Ending Date (as defined below).  (That is, Surratt
will continue to be credited with Years of Service during any applicable
Severance Period, as further provided in Paragraph 10.E.(iv) hereof.)  Surratt
will become vested in the Deferred Compensation based on the following schedule,
with the effect that no later than January 1, 2008, Surratt shall be 100%
vested:

 

3

--------------------------------------------------------------------------------


 

YEARS OF SERVICE

 

PERCENTAGE
VESTED

 

Less than 4

 

0

%

At least 4 but less than 5

 

25

%

At least 5 but less than 6

 

35

%

At least 6 but less than 7

 

50

%

At least 7 but less than 8

 

65

%

At least 8 but less than 9

 

80

%

At least 9

 

100

%

 

In the event of a Change in Control (as defined and determined under Paragraph
8.B.(ii) of this Agreement) of the Company, Surratt shall become immediately
100% vested in his Deferred Compensation amount notwithstanding the above
vesting schedule.

 

(iii)          The “Deferred Compensation Ending Date” shall mean the earliest
of (a) January 1, 2008, (b) the Termination Date (as defined below) if Surratt’s
employment with the Company is terminated at any time under circumstances that
do not entitle him to Severance Compensation pursuant to Paragraph 10 of this
Agreement, and (c) the last day of the Severance Period (as defined in Paragraph
10) if Surratt is entitled to Severance Compensation.  During a Severance
Period, Deferred Compensation shall continue to accrue and vest pursuant to the
terms of Paragraph 10.E.(iv) hereof; provided, however, that in no event shall
there be any additional accruals after January 1, 2008.  Upon the Deferred
Compensation Ending Date, the Company shall pay to Surratt in cash whatever
Deferred Compensation amount is equal to the applicable vested percentage of the
total amount then credited to his account pursuant to this Paragraph 5.D.,
provided that the Company shall have a right of set-off against, and may reduce
the amount payable as Deferred Compensation by, any amount owed or payable by
Surratt to the Company, including as provided in Paragraph 5.E.

 

E.             Split Dollar Life Insurance.  Notwithstanding anything to the
contrary in the Prior Severance Agreement, the Company shall maintain a split
dollar life insurance arrangement covering Surratt as described in this
Paragraph 5.E, which shall supercede and control over all prior deferred
compensation arrangements.  As of the Effective Date, the Company has paid
$707,400 to fund payment of the premiums under a split dollar life insurance
arrangement covering Surratt.  The Company shall advance amounts to fund payment
of the premiums under a split dollar life insurance arrangement covering Surratt
as provided in this Paragraph 5.E.  As of the date hereof, the split dollar life
insurance arrangement is provided under a policy or policies with Phoenix Home
Life Mutual (such policies and agreements related thereto, the “Split Dollar
Agreement”).  The Company shall continue to abide by the terms of the Split
Dollar Agreement with Surratt in force on the date of this Agreement, but,
subject to the foregoing, the Company may implement a substitute Split Dollar
Agreement so long as the amount of premiums funded by the Company on Surratt’s
behalf equals the amount set forth herein.

 

4

--------------------------------------------------------------------------------


 

(i)            Surratt shall be the owner of the policy under the Split Dollar
Agreement and will have the right to designate his beneficiary with respect to
proceeds of the policy payable upon his death; provided, however, that
notwithstanding the foregoing, the Company shall have a collateral assignment of
the policy as security for the repayment of the amounts paid by the Company
toward the premiums for the policy.

 

(ii)           The Company shall pay the annual premium due on the policy in an
amount specified in this Agreement, as amended from time to time.  From and
after the Effective Date and up to and including the Deferred Compensation
Ending Date, the amount of the annual premium the Company pays shall equal
$146,250  (which is seventy-five percent (75%) of Surratt’s annual base salary
in effect on July 29, 2002) in each year the Company is obligated to fund the
premium as described herein.  Provided that Surratt remains employed with the
Company as of January 1 in a year, the Company shall, except as provided in
Paragraph 5.E.(iii) below, for such year pay, on or before the due date(s) under
the terms of the policy, the entire amount of the annual premium due on the
policy acquired pursuant to this Paragraph 5.E.  During any Severance Period,
the Company’s obligation to pay the annual premium due on the split dollar
insurance policy shall end on the Termination Date unless Surratt’s employment
is terminated upon or within twelve months following a Change in Control, in
which case said payments will continue through the Severance Period (but in no
event after January 1, 2008).  Notwithstanding any other provision of this
Agreement to the contrary, after the Deferred Compensation Ending Date, (A) the
Company’s obligation under the Prior Severance Agreement to pay the annual
premium due on the policy shall terminate and (B) the Company shall have no
further obligation to fund any premium payments in excess of the amount funded
as of the Effective Date, which amount is set forth in the first paragraph of
this Section 5.E.

 

(iii)          The “Split Dollar Release Date” shall mean the Deferred
Compensation Ending Date.  The Company shall fund payment of the premiums as
provided in the Paragraph 5.E. in each year until the Split Dollar Release
Date.  Upon the Split Dollar Release Date, the following shall occur:

 

(a)           If the Company elects pursuant to Paragraph 5.D.(iii) to offset
its obligation to pay the Deferred Compensation against Surratt’s obligation to
pay the total of all premiums paid by the Company on the split dollar
policy(ies) acquired pursuant to Surratt’s employment with the Company then, in
complete satisfaction of the Company’s obligation to pay the Deferred
Compensation to Surratt, the Company shall release its entire interest in the
policy on Surratt’s life acquired pursuant to the terms of the Split Dollar
Agreement.  Surratt hereby agrees that such action shall satisfy the Company’s
obligation with respect to the Deferred Compensation.  The Company agrees that
the amount of any such release of interest by the Company shall satisfy in full
the amount of “Liabilities” (as such term is defined in the Agreement of
Assignment of Life Insurance Death Benefit As Collateral entered into between
Surratt and the Company in connection with the Split Dollar Agreement) owed to
the Company in connection with the Split Dollar Agreement and related Collateral
Assignment Agreement.  Accordingly, the Company also agrees as of such date to
release in full its interest as acquired by collateral assignment of the policy
pursuant to the Split Dollar Agreement and related Collateral Assignment
Agreement.

 

5

--------------------------------------------------------------------------------


 

(b)           The Split Dollar Agreement shall continue in full force and effect
and survive separate and apart from this Agreement; provided, however, that the
Company shall have no further obligation to pay any premium on the policy under
the Split Dollar Agreement which has a due date after the Split Dollar Release
Date and such obligation shall be transferred to Surratt.

 

F.             Discretionary Compensation.  The Company may pay Surratt
discretionary compensation, bonuses and benefits in addition to those provided
for herein in such amounts and at such times as the Compensation Committee shall
determine.

 

G.            Compensation Upon a Change in Control.  Upon a Change in Control,
whether or not Surratt’s employment has terminated, Surratt shall receive all of
the following compensation, paid at the time of the Change in Control:

 

(i)            Salary. A payment in the amount of 300% of Surratt’s annual base
salary in effect at the time of the Change in Control.

 

(ii)           Bonus.  For all bonus plans in which Surratt is participating as
of a Change in Control, the Company shall pay to Surratt a lump sum bonus
payout. This payout shall consist of a payment in the amount calculated by the
formula [(x + y) * z] where (x) is Surratt’s base salary earned in the year from
January 1 to the date of the Change in Control, (y) is the amount which is three
times Surratt’s annual base salary in effect at the time of the Change in
Control, and (z) is the percentage which under each plan is the maximum
percentage of base salary that Surratt was eligible to earn during the year in
which the Change in Control occurred assuming all targets were met in full,
whether or not said targets actually were met.  The payments provided for under
this Paragraph 5.G.(ii) will be paid within thirty days following the Change in
Control in cash or in such other form as bonus amounts generally are paid to
eligible employees, or in a combination thereof, as determined by the
Compensation Committee, whose determination and valuation of any non-cash
compensation shall be final and binding, and shall be considered to be full
compensation for all amounts due to Surratt for bonus plans in which he was
participating as of the Change in Control, and he shall not be entitled to any
further payments under any of said plans during the year of participation, other
than pursuant to any arrangements as provided in Paragraph 5.G.(iv) below. 
Notwithstanding the above, any bonus due to Surratt for years (or any other
applicable bonus period) completed prior to the date on which the Change of
Control occurs but not yet paid shall be paid in addition to the bonus described
herein.

 

(iii)          Disability Insurance.  The Company will prepay, to the time of
Surratt’s reaching age 65, the premiums due on any disability insurance policy
as was provided to Surratt as of the time of Change in Control.  In the event
that the Company discontinued or reduced the amount of coverage of any
disability insurance within one year preceding a Change in Control, the Company
shall at the time of the Change in Control re-establish disability insurance to
the amount previously provided and with equivalent coverage, and shall prepay
future premiums as provided herein.

 

6

--------------------------------------------------------------------------------


 

(iv)          Other Benefits Upon a Change in Control.  Surratt shall receive
all of the other benefits separately provided herein or in other agreements as
occurring upon a Change in Control.  These include, without limitation, vesting
of unvested stock options and restricted stock.  In the event a Change in
Control occurs, Surratt shall be entitled to the insurance benefits provided
upon Change in Control per Paragraph 10.E.(v) and the travel benefits, per
Paragraph 10.E.(viii), as provided upon a Change in Control.  These benefits
will apply at the time of termination of Surratt’s employment, even if Surratt’s
employment is subsequently terminated in a fashion that does not give rise to
Severance Compensation.

 

(v)           Certain Adjustments.   If, as a result of payments provided for
under or pursuant to this Agreement together with all other payments in the
nature of compensation provided to or for the benefit of Surratt under any other
agreement in connection with a Change in Control, any state, local or federal
taxing authority imposes any taxes on Surratt that would not be imposed on such
payments but for the occurrence of a Change in Control, including any excise tax
under Section 4999 of the Internal Revenue Code and any successor or comparable
provision, then, in addition to any other benefits provided under or pursuant to
this Agreement or otherwise, the Company (including any successor to the
Company) shall pay to Surratt at the time any such payments are made under or
pursuant to this or the other agreements, an amount equal to the amount of any
such taxes imposed or to be imposed on Surratt  (the amount of any such payment,
the “Parachute Tax Reimbursement”).  In addition, the Company (including any
successor to the Company) shall “gross up” such Parachute Tax Reimbursement by
paying to Surratt at the same time an additional amount equal to the aggregate
amount of any additional taxes (whether income taxes, excise taxes, special
taxes, employment taxes or otherwise) that are or will be payable by Surratt as
a result of the Parachute Tax Reimbursement being paid or payable to Surratt
and/or as a result of the additional amounts paid or payable to Surratt pursuant
to this sentence, such that after payment of such additional taxes Surratt shall
have been paid on a net after-tax basis an amount equal to the Parachute Tax
Reimbursement.  The amount of any Parachute Tax Reimbursement and of any such
gross-up amounts shall be determined by the Company’s independent auditing firm,
whose determination, absent manifest error, shall be treated as conclusive and
binding absent a binding determination by a governmental taxing authority that a
greater amount of taxes are payable by Surratt.

 

H.            Employment or Termination Following a Change in Control. Provided
that he remains employed and the parties have not otherwise agreed to amend this
Agreement, following a Change in Control Surratt’s employment shall continue on
the terms set forth in this Agreement and Surratt shall remain subject to this
Agreement, and be entitled to receive the compensation, payments and benefits
provided for in this Agreement.  In the event that Surratt’s employment is
terminated upon or within one year following the Change in Control, such that
Surratt would be entitled to Severance Compensation, any amounts due at the time
of termination as Severance Compensation under Paragraphs 10.E.(i) and 10.E.(ii)
herein shall be reduced by any amounts paid under Paragraph 5.G.(i) and 5.G.(ii)
at the time of Change in Control  (under no circumstances would Surratt be
required to repay the amounts paid to Surratt under Paragraph 5.G(i) and
5.G.(ii)), but Surratt will be entitled to all other Severance Compensation as
provided in Paragraph 10.E. herein. In the event that Surratt’s employment is

 

7

--------------------------------------------------------------------------------


 

terminated more than one year following the Change in Control, Surratt will be
entitled to all payments and benefits provided for herein with respect to such
termination of employment.

 

6.             Benefits

 

A.            The Company shall pay for or provide Surratt such vacation time
and benefits, including but not limited to, coverage under Company’s major
medical, accident, health, dental, disability and life insurance plans, as are
made available to other executive employees of Company generally (and, to the
extent provided by such policies, to Surratt’s dependents).

 

B.            The Company agrees to promptly reimburse Surratt for any otherwise
unreimbursed health or medical insurance premiums and/or uncovered medical
expenses up to $10,000 per calendar year under a written medical reimbursement
plan maintained for Surratt and other key executive employees.  If such payments
are taxable to Surratt, the Company shall pay Surratt a gross-up equal to the
estimated income, FICA and Medicare taxes due with respect to such
reimbursement, with federal and state income taxes being estimated at the
highest marginal rates.

 

C.            Surratt shall be eligible to participate in any profit sharing
plan, employee stock ownership plan or other qualified retirement plan adopted
by Company to the same extent as other executive employees of Company.  Surratt
shall also be eligible to participate in any stock option, restricted stock,
stock appreciation rights or stock purchase plans or programs of Company, which
participation shall be at levels as may be determined appropriate by the
Compensation Committee.

 

D.            The Company agrees to reimburse Surratt for the cost of investment
and tax planning services up to $5,000 incurred during each calendar year.  If
such payments are taxable to Surratt, the Company shall pay Surratt a gross-up
equal to the estimated income, FICA and Medicare taxes due with respect to such
reimbursement, with federal and state income taxes being estimated at the
highest marginal rates.

 

7.             Reimbursement of Expenses  The Company agrees to promptly
reimburse Surratt, within fifteen (15) days after presentation of receipts and
other appropriate documentation, for all reasonable, ordinary and necessary
travel costs and other necessary expenses incurred by Surratt in performing his
duties pursuant to this Agreement.

 

8

--------------------------------------------------------------------------------


 

8.             Stock Options

 

A.            The Company may from time to time grant to Surratt options under
FLYi’s stock option plan to purchase shares of the common stock of FLYi at the
price per share at the opening of the trading market on the date of such grant. 
Any such grant will be pursuant to the terms of the Stock Option Agreement being
utilized at the time of the grant for stock options granted to Executive Vice
Presidents of the FLYi, except that options granted to Surratt shall contain
terms relating to the consequences of a Change in Control that are no less
favorable to Surratt than the terms contained in the form of Stock Option
Agreement granted to Surratt on June 26, 2000.  The Compensation Committee
retains full discretion of whether to grant any stock options.

 

B.            Surratt and the Company agree that, effective as of March 15,
2005, the stock options set forth on Attachment A to this Agreement, which were
previously granted by FLYi to Surratt, shall be cancelled and of no further
effect and Surratt shall have no further rights or claims with respect thereto.

 

9.             Deductions  Deductions shall be made from any component of
Surratt’s compensation provided pursuant to this Agreement or otherwise for
social security, Medicare, federal, state and local withholding taxes, and any
other such taxes as may from time to time be required by any governmental
authority.

 

10.          Termination  Surratt’s employment with the Company shall be
terminated only in accordance with the following provisions:

 

A.            Disability.

 

(i)            In the event Surratt shall become mentally or physically disabled
so as to have been unable to perform his duties hereunder for six (6)
consecutive months, subject to Surratt’s right to return to work as provided
below, Company shall have the right to terminate Surratt’s employment with
Company upon the expiration of such six month period; provided, however, that
upon any such termination Company shall be obligated to provide Surratt with
Severance Compensation as provided in Paragraph 10.E. herein.  Such six-month
period shall be deemed to have commenced on the date when Surratt is first
unable to perform his duties on a substantially full-time basis because of
mental or physical disability and shall end on the date on which Surratt shall
return to the substantial full-time performance of his duties.  If at the
expiration of such six month period, the Company shall desire to terminate
Surratt on the basis of disability, it shall give written notice to him. 
Surratt’s employment shall thereafter be terminated if he does not return to
substantial full-time performance of his duties within ten (10) calendar days
after such notice is given.

 

(ii)           Nothing contained herein shall be construed to affect Surratt’s
rights under any disability insurance or similar policy, whether maintained by
the Company, Surratt or another party.  The Company may utilize a disability
policy to fund, in whole or in part, the compensation that would be due to
Surratt during the term of or in the event

 

9

--------------------------------------------------------------------------------


 

of a disability, in which case the proceeds of the policy would not be in
addition to any compensation otherwise payable to Surratt.

 

(iii)          For purposes of this Agreement, Surratt shall be deemed to be
disabled when he shall have been absent from his duties because of sickness,
illness, injury or other physical or mental infirmity on a substantially
full-time basis.  In the event of a dispute as to whether Surratt is disabled,
the issue of the determination of disability shall be submitted to a Board of
Arbiters for a binding decision under the procedures set forth in Paragraph
10.A.(v) below.

 

(iv)          At the end of any disability (other than a disability that results
in the termination of Surratt’s employment with the Company), Surratt shall
return to work and this Agreement shall continue as though such disability had
not occurred.

 

(v)           If there is a dispute as to whether Surratt is subject to any
disability, the issue shall be submitted to a Board of Arbiters (whose decision
shall be binding on the Company and Surratt) consisting of three persons: one
physician who specializes in the physical or mental disability in dispute
(hereinafter referred to as a “Specialist”) shall be appointed on behalf of
Company by the Chairman of the Board, or by the Compensation Committee; a second
Specialist shall be appointed by Surratt and a third Specialist shall be
appointed by the two Specialists so appointed.  The decision of a majority of
such Specialists shall be binding upon the parties hereto.  If a majority of the
Specialists determines that Surratt is not subject to any disability for
purposes of this Agreement, Surratt shall return to work under the provisions
hereof.  Such Specialists may physically examine Surratt, who hereby consents to
such examination and to make available any pertinent medical records.  The cost
of such Specialists shall be paid by Company.

 

(vi)          If it is determined that Surratt can return to work hereunder on a
part-time basis, the parties agree to use good faith efforts to negotiate the
terms of Surratt’s return to work.

 

(vii)         During any period in which Surratt is disabled but his employment
shall not have been terminated, Surratt shall continue to receive his base
salary and any applicable bonus, and shall continue to receive all benefits as
an employee and as provided herein generally. Any options previously granted
shall continue to vest, but no new options shall be issued to Surratt.  Any
mandatory option grants as provided herein shall be deferred until such time as
the disability period ends.

 

(viii)        During any period in which Surratt is disabled but his employment
shall not have been terminated, Surratt shall continue to be credited with Years
of Service for purposes of vesting of Deferred Compensation as set forth in
Paragraph 5.D.

 

10

--------------------------------------------------------------------------------


 

B.            Death.

 

(i)            Surratt’s employment with Company shall terminate immediately
upon Surratt’s death; provided, however, that Company shall be obligated to
provide the Severance Compensation as specified in Paragraph 10.E. herein to
Surratt’s estate, heirs or beneficiaries.

 

(ii)           Nothing contained herein shall be construed to affect Surratt’s
rights under any life insurance or similar policy, whether maintained by
Company, Surratt or another party.  The Company may utilize a life insurance
policy to fund, in whole or in part, the Severance Compensation that would be
payable in the event of Surratt’s death, in which case the proceeds of any such
policy other than the Split Dollar Agreement would not be in addition to any
Severance Compensation otherwise payable under this Paragraph 10.B.

 

C.            Termination by Surratt.

 

(i)            Other than Following a Change in Control.  Surratt may terminate
his employment by delivering to Company sixty (60) days’ written notice, and
such termination shall be effective on the sixtieth (60th) day following the
date of receipt of such notice (the “Termination Date”).  In such event, Surratt
(i) shall continue to render his services up to the Termination Date if so
requested by Company and (ii) shall be paid his regular base salary and shall
receive all benefits up to the Termination Date.  Surratt will be entitled to
payment of any bonus due but not yet paid for prior bonus periods (paid at the
same time it would have been paid had Surratt’s employment not been terminated),
but will not be entitled to Severance Compensation, to any bonus for the current
bonus period, or to any other compensation, bonus or fringe benefits accrued
after the Termination Date.

 

(ii)           Following a Change in Control.  Notwithstanding the above, in the
event of any termination by Surratt of his employment with the Company which is
effected within twelve (12) months following a Change in Control as defined and
determined under Paragraph 8.B. of this Agreement, Company shall be obligated to
provide Surratt with Severance Compensation as provided in Paragraph 10.E.
herein; provided that payments made as separately provided in Paragraph 5.H. of
this Agreement shall be deducted from Severance Compensation due in this event. 
The twelve month period will be deemed to mean any notice given within twelve
months following a Change in Control where an actual termination occurs within
sixty days following said notice.

 

D.            Termination by Company.

 

(i)            Without Cause.  Company may, without cause, terminate Surratt’s
employment under this Agreement at any time by giving Surratt fifteen (15) days’
written notice thereof, and such termination shall be effective on the fifteenth
day following the date such notice is given (said 15th day, the “Termination
Date”).  In the event Surratt’s employment with Company is terminated without
cause, Company shall be obligated to provide Surratt with Severance Compensation
as provided in Paragraph 10.E. herein.  At the option of

 

11

--------------------------------------------------------------------------------


 

Company, Surratt’s employment shall be immediately terminated upon the Company
giving such notice, in which case Surratt shall continue to receive his full
base salary and related fringe benefits through the Termination Date. 
Notwithstanding any provision of this Agreement to the contrary, any termination
of Surratt’s employment by the Company, for any reason or no reason, effected as
a result of, in connection with or within twelve (12) months following a Change
in Control, as defined and determined under Paragraph 8.B. of this Agreement,
shall automatically be deemed to be a termination without cause provided that
any amounts due as Severance Compensation shall be reduced as provided in
Paragraph 5.H.  The twelve month period will be deemed to mean any notice given
within twelve months following a Change in Control regardless of when actual
termination occurs following said notice.

 

(ii)           For Cause. Company may terminate Surratt’s employment under this
Agreement immediately for “cause”.  In such event, the Company shall not be
liable to Surratt for any compensation, bonus or benefits after the date of
termination of employment. Cause shall be defined as any of the following: (i)
willful unauthorized misconduct in the material performance of Surratt’s duties
hereunder, (ii) commission of an act of theft, fraud, dishonesty or personal
misconduct by Surratt, which act is harmful to Company, (iii) breach of any
provision of this Agreement if such breach has not been cured by Surratt (or if
Surratt has not compensated the Company for such breach by payment of an amount
deemed reasonable by the Company if the breach cannot be cured) within fifteen
(15) days after the Company gives Surratt written notice of such breach.  Any
termination under this Paragraph 10.D.(ii) shall take effect immediately upon
the Company giving Surratt written notice thereof.

 

E.             Severance Compensation.  “Severance Compensation” is defined as
all of the compensation and benefits described in this Paragraph 10.E.  It will
be provided to Surratt upon the occurrence of any of the events described
elsewhere in this Agreement as providing for Surratt’s receipt of Severance
Compensation, but not in any other circumstances except to the extent that
individual components of Severance Compensation may be separately provided
pursuant to the terms of this Agreement.  “Termination Date” is defined as the
last day of Surratt’s employment with the Company.  “Severance Period” is
defined as the period beginning on the day following the Termination Date and
ending on the day which is two years following the Termination Date. Benefits
extending to Surratt’s spouse shall refer to Surratt’s spouse as of the date
such benefits are extended or, after Surratt’s death, to Surratt’s spouse as of
the date of his death.  The compensation and benefits to be provided as
Severance Compensation are as follows:

 

(i)            Severance Pay.  Throughout the Severance Period, Surratt will
receive severance pay at the rate of 100% of his annual base salary in effect at
the time of his termination, to be paid on the Company’s regular payroll payment
dates at the same time and in the same fashion as the Company’s regular payroll
payments.

 

(ii)           Bonus. For all bonus plans in which Surratt is participating as
of the Termination Date, the Company shall pay to Surratt a lump sum bonus
payout.  This payout shall consist of a payment in the amount calculated by the
formula [(x + y) * z] where (x) is Surratt’s base salary earned in the year from
January 1 to the Termination Date, (y) is the

 

12

--------------------------------------------------------------------------------


 

amount which is two times Surratt’s annual base salary in effect at the time of
Termination, and (z) is the percentage which under each plan is the highest
percentage of base salary that Surratt was paid during any one of the five years
immediately preceding the year in which the Termination Date occurred, but which
shall not be greater than the maximum percentage of base salary that Surratt was
eligible to earn during the year in which the Termination Date occurred assuming
all targets were met in full, whether or not said targets actually were met. 
The payments provided for under this Paragraph 10.E.(ii) will be paid within
thirty days following the Termination Date in cash or in such other form as
bonus amounts generally are paid to eligible employees, or in a combination
thereof, as determined by the Compensation Committee, whose determination and
valuation of any non-cash compensation shall be final and binding, and shall be
considered to be full compensation for all amounts due to Surratt for bonus
plans in which he was participating as of the Termination Date, and he shall not
be entitled to any further payments under any of said plans during the Severance
Period or thereafter.  Notwithstanding the above, any bonus due to Surratt for
years (or any other applicable bonus period) completed prior to the Termination
Date but not yet paid shall be paid in addition to the bonus described herein.
If such bonus for prior years is in the form of restricted stock, such bonus
will be considered earned to the extent that applicable vesting targets have
been met as of the Termination Date, whether the confirmation that the targets
have been met occurs before or after the Termination Date.  If such targets have
been met but the stock has not yet been distributed, Surratt will be entitled to
receive the stock, or, at the option of the Company, the cash equivalent
thereof, no later than the date the stock was due to be distributed had the
termination not occurred.  Any such stock for which targets have not been met
will be forfeited.

 

(iii)          Stock Options.  All options to purchase shares of FLYI stock that
have been granted to Surratt and that are not exercisable as of the Termination
Date shall terminate as of said date.  For all options that are exercisable as
of said date (including options that are accelerated following a Change in
Control), the terms of exercise, payment and expiration shall be as provided in
each option agreement.

 

(iv)          Deferred Compensation.  The Deferred Compensation program will
continue throughout the Severance Period, including Surratt’s accumulation of
Years of Service for vesting purposes, and including the Company’s continuation
of contributions; provided, however, that in no event shall any additional
Deferred Compensation accrue after January 1, 2008. Alternatively, the Company
may elect to pay such amounts to Surratt as would be payable during the
Severance Period by the Company under the Deferred Compensation program in a
single lump sum payment within fifteen (15) days after the Termination Date.  At
the end of the Severance Period (or, earlier, January 1, 2008), the Company
shall pay Surratt an amount equal to his vested interest under the Deferred
Compensation as provided in Paragraph 5.D.(iii), reduced for any interim
payments made pursuant to such Paragraph.  Notwithstanding the foregoing, the
Company shall have a right of set-off against, and may reduce the amount payable
as Deferred Compensation by, any amount owed or payable by Surratt to the
Company.

 

(v)           Insurance Programs.  In the event Surratt’s employment with the
Company is terminated upon or within twelve months following a Change in
Control,

 

13

--------------------------------------------------------------------------------


 

the Split Dollar Agreement shall continue in full force and effect through the
Severance Period and shall survive separate and apart from this Agreement, and
the Company’s obligation to pay all premiums pursuant to this Agreement shall
continue in accordance with the terms of this Agreement for the Severance
Period; provided, however, that in no event shall the Company have any
obligation to pay any premiums after January 1, 2008.  On the Termination Date
(except that for purposes of this provision, if Surratt’s employment is
terminated under the circumstances set forth in Paragraph 10(C)(i) hereof, then
notwithstanding anything in that provision, the Termination Date for purposes of
this Paragraph shall be the thirtieth (30th) day following the date of receipt
of the notice provided for therein), or, if Surratt’s employment with the
Company is terminated upon or within twelve months following a Change in
Control, at the end of the Severance Period (but in no event later than January
1, 2008), subject to Paragraph 5.E.(iii).(a), Surratt shall pay to the Company
an amount equal to the total of all premiums paid by the Company on the split
dollar policy(ies) acquired pursuant to Paragraph 5.E., without interest
thereon, and upon receipt of such payment the Company shall release its interest
in the policy, or a portion thereof, on Surratt’s life acquired pursuant to the
terms of the Split Dollar Agreement, or any or all of the paid up additions
standing to the credit of such policy, if any, such that such released interest
equals the total of all premiums paid by the Company on the split dollar
policy(ies) acquired pursuant to Paragraph 5.E.  Alternatively, if the Company
elects to pay the Deferred Compensation to Surratt within fifteen (15) days
after the Termination Date pursuant to Paragraph 10.E.(iv) above, the Company at
the time of such payment may demand payment from Surratt of an amount equal to
the total of all premiums paid by the Company on the split dollar policy(ies)
acquired pursuant to Paragraph 5.E., without interest thereon, and upon receipt
of such payment release its interest in the policy, or portion thereof, acquired
pursuant to the terms of the Split Dollar Agreement, and any or all of the paid
up additions standing to the credit of such policy, if any, and thereafter the
Company shall be under no obligation to pay any further premiums under the Split
Dollar Agreement.  Coverage under the Company’s major medical, accident, health,
dental, disability and life insurance plans as from time to time provided to
other executive employees of the Company (and, to the extent provided by such
policies, to Surratt’s dependents) shall continue to be paid for by the Company
during the Severance Period or, in the event of Surratt’s termination upon or
following a Change of Control of the Company as defined in Paragraph 8.B., for
the longer of the Severance Period or the remainder of Surratt’s and his
spouse’s life, and including children to age 21 as per coverage provided prior
to the Change in Control.  Provided, however, if such coverage cannot be
continued during the Severance Period or until Surratt’s and his spouse’s death,
as the case may be, under the terms of such policies or plans, the Company shall
reimburse Surratt for the cost of comparable coverage under individually
obtained policies or for COBRA coverage, or shall make other arrangements to
assure that Surratt has comparable coverage.

 

(vi)          Vacation.  Vacation shall not continue to accrue after the
Termination Date under any circumstances.

 

(vii)         Executive Medical Reimbursement Plan and Investment and Tax
Planning.  Throughout the Severance Period, the Company will continue to
promptly reimburse Surratt for any otherwise unreimbursed health and medical
insurance premiums and/or uncovered medical expenses up to $10,000 per calendar
year under a written medical

 

14

--------------------------------------------------------------------------------


 

reimbursement plan maintained for the Company’s key executive employees, and for
the $5,000 per year investment and tax planning service expenses, incurred
during each calendar year, including the tax gross-up, if applicable.

 

(viii)        Travel Benefits. The FLYi, Inc. and its subsidiaries flight pass
privileges currently granted to Surratt will continue for the Severance Period. 
Surratt and his wife shall be provided with free travel on the Company’s planes
or on the planes of any successor in interest to the Company on a positive space
basis, and his children shall be provided free travel on a space available
basis.  Surratt shall not be entitled to travel benefits on any other airline.

 

(ix)           Deductions for Taxes. Subject to Paragraph 5.G.(v), any
compensation due to Surratt hereunder will be subject to deductions for social
security, federal and state withholding taxes, and any other such taxes as may
from time to time be required by governmental authority.

 

F.             Deferral of Payments.  Notwithstanding any other provision of
this Agreement to the contrary, all payments pursuant to this Section 10 shall
be deferred until six months after Surratt’s termination of employment to the
extent necessary to avoid the application of the excise tax under Section 409A
of the Code.

 

11.          Nonsolicitation, Non-Competition, and Confidentiality

 

A.            Nonsolicitation and Non-Competition.  For so long as Surratt is an
employee of the Company, and continuing thereafter for twelve months following
any termination of Surratt’s employment, or with respect to the provisions of
(i), below, for the longer of such twelve month period or for such period as
Surratt is receiving Severance Compensation, Surratt shall not, without the
prior written consent of the Company, directly or indirectly, as a sole
proprietor, member of a partnership, stockholder or investor, officer or
director of a corporation, or as an employee, associate, consultant or agent of
any person, partnership, corporation or other business organization or entity
other than the Company:  (i) solicit or endeavor to entice away from the Company
or any of its subsidiaries any person or entity who is, or, during the then most
recent 12 month period, was employed by, or had served as an agent of, the
Company or any of its subsidiaries; or (ii) engage in or contract with others to
engage in any business enterprise, line of work consulting contract, joint
venture or other arrangement which conducts a business or businesses
substantially similar to the business conducted by Company in any area in which
Company or any of its affiliates or subsidiaries provides or plans to provide
air transportation to the public.  Surratt acknowledges that the geographic area
covered hereby, and the period and nature of the agreed restrictions are
reasonable and necessary for the protection of the business of the Company.  All
provisions of this Paragraph concerning non-competition are severable; and while
it is the intention of the parties that all of said provisions shall be
enforceable, if any one of the same shall be held to be unenforceable in whole
or in part, the remainder shall continue to be in full force and effect.  The
terms of this Paragraph 11.A will not apply following any termination of
Surratt’s employment that was effected as a result of, in connection with or
within twelve (12) months following a

 

15

--------------------------------------------------------------------------------


 

Change in Control.  The provisions of clause (ii) above of this Paragraph 11.A
will not apply following any termination of Surratt’s employment by the Company
other than for cause.  The twelve month period will be deemed to mean any notice
given within twelve months following a Change in Control regardless of when
actual termination occurs following said notice.

 

B.            Confidentiality.  Surratt covenants and agrees with the Company
that he will not at any time, except in performance of his obligations to the
Company hereunder or with the prior written consent of the Company, directly or
indirectly, disclose any secret or confidential information that he may learn or
has learned by reason of his association with the Company or any of its
subsidiaries and affiliates.  The term “confidential information” includes
information not previously disclosed to the public or to the trade by the
Company’s management, or otherwise in the public domain, with respect to the
Company’s or any of its affiliates’ or subsidiaries’, products, facilities,
applications and methods, trade secrets and other intellectual property,
systems, procedures, manuals, confidential reports, price lists, customer lists,
technical information, financial information (including the revenues, costs or
profits associated with the Company), business plans, prospects or
opportunities, but shall exclude any information which (i) is or becomes
available to the public or is generally known in the industry or industries in
which the Company operates other than as a result of disclosure by Surratt in
violation of his agreements under this Paragraph 11.B or (ii) Surratt is
required to disclose under any applicable laws, regulations or directives of any
government agency, tribunal or authority having jurisdiction in the matter or
under subpoena or other process of law.

 

C.            Exclusive Property.  Surratt confirms that all confidential
information is and shall remain the exclusive property of the Company.  All
business records, papers and documents kept or made by Surratt relating to the
business of the Company shall be and remain the property of the Company, except
for such papers customarily deemed to be the personal copies of Surratt.

 

D.            Injunctive Relief.  Without intending to limit the remedies
available to the Company, Surratt acknowledges that a breach of any of the
covenants contained in this Paragraph 11 may result in material and irreparable
injury to the Company or its affiliates or subsidiaries for which there is no
adequate remedy at law, that it will not be possible to measure damages for such
injuries precisely and that, in the event of such a breach or threat thereof,
the Company shall be entitled to seek a temporary restraining order and/or a
preliminary or permanent injunction restraining Surratt from engaging in
activities prohibited by this Paragraph 11 or such other relief as may be
required specifically to enforce any of the covenants in this Paragraph 11.  If
for any reason, it is held that the restrictions under this Paragraph 11 are not
reasonable or that consideration therefor is inadequate, such restrictions shall
be interpreted or modified to include as much of the duration and scope
identified in this Paragraph 11 as will render such restrictions valid and
enforceable.

 

12.          Assignment  This Agreement, as it relates to the employment of
Surratt, is a personal contract and the rights and interests of Surratt
hereunder may not be sold, transferred, assigned, pledged or hypothecated. 
However, this Agreement shall inure to the benefit of and be binding upon
Company and its successors and assigns including, without limitation, any

 

16

--------------------------------------------------------------------------------


 

corporation or other entity into which Company is merged or which acquires all
or substantially all of the outstanding common stock or assets of Company.  At
any time prior to a Change in Control, Company may provide, without the prior
written consent of Surratt, that Surratt shall be employed pursuant to this
Agreement by any of its affiliates instead of or in addition to Company, and in
such case all references herein to the “Company” shall be deemed to include any
such entity, provided that such action shall not relieve Company of its
obligation to make or cause an affiliate to make or provide for any payment to
or on behalf of Surratt pursuant to this Agreement.

 

13.          Invalid Provisions  The invalidity of any one or more of the
paragraphs or provisions of this Agreement shall not affect the reasonable
enforceability of the remaining paragraphs or provisions of this Agreement, all
of which are inserted herein conditionally upon being valid in law; and in the
event one or more of the paragraphs or provisions contained herein shall be
invalid, this instrument shall be construed as if such invalid paragraphs or
provisions had not been inserted or, alternatively, said paragraphs or
provisions shall be reasonably limited to the extent that the applicable court
interpreting the provisions of this Agreement considers to be reasonable.

 

14.          Specific Performance  The parties hereby agree that any violation
by Surratt of the covenants and agreements contained herein shall cause
irreparable damage to the Company, and the Company may, as a matter of course,
enjoin and restrain said violation by Surratt by process issued out of a court
of competent jurisdiction, in addition to any other remedies that said court may
see fit to award.

 

15.          Binding Effect  All the terms of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective legal
representatives, successors and assigns.

 

16.          Waiver of Breach or Violation Not Deemed Continuing  The waiver by
the Company of any provision of this Agreement may be effected only by a written
waiver duly executed on behalf of the Company and except to the extent
specifically provided in such waiver shall not operate as, or be construed to
be, a waiver of any subsequent breach hereof.

 

17.          Entire Agreement; Law Governing  This Agreement supercedes in its
entirety the terms of the Severance Agreement between the parties dated as of
December 28, 2001 and any and all other agreements, either oral or in writing,
between the parties hereto with respect to the subject matter hereof, by and
between the Company and Surratt, and contains all the covenants and agreements
among the parties with respect to such subject matter. Notwithstanding the
foregoing, to the extent that the Company’s Deferred Compensation contributions
or any other compensation or benefit provided for hereunder was paid, granted,
credited or funded under and pursuant to an earlier version of this Agreement
with respect to service prior to the Effective Date and at rates provided for
under such earlier version, then such compensation or benefit need not be again
paid, granted or funded, respectively, pursuant to this Agreement.  This
Agreement shall be construed in accordance with the laws of the Commonwealth of
Virginia, without regard to principles of conflicts of law.  Surratt hereby

 

17

--------------------------------------------------------------------------------


 

acknowledges that he was given the opportunity to be represented by counsel of
his choosing in the drafting and negotiation of this Agreement and that he
reviewed this Agreement. In interpreting this Agreement, a court shall not treat
either party as the draftsman of the Agreement.

 

18.          Paragraph Headings  The Paragraph headings contained in this
Agreement are for convenience only and shall in no manner be construed as a part
of this Agreement.

 

19.          Release by Surratt  In the event of a termination of employment by
Surratt that results in the payment of Severance Compensation to him pursuant to
the terms of this Agreement, in consideration for such Severance Compensation
and as a condition precedent to the payment thereof, Surratt hereby agrees to
execute a full and complete release to the Company releasing any and all claims
that he may have against the Company including any claims relating to his
termination of employment.

 

20.          Notices  All notices permitted or required to be given pursuant to
this Agreement shall be in writing and shall be deemed to have been sufficiently
given, subject to the further provisions of this Paragraph 20, for all purposes
when presented personally to such party (which in the case of notice to the
Company, shall be presented to the person holding the office or offices
identified below) or sent by facsimile transmission, any national overnight
delivery service, or certified or registered mail, to such party at its address
set forth below:

 

If to Surratt, to the most recent address indicated for Surratt’s residence in
the personnel records of Company, unless Surratt gives written notice that such
notices are to be delivered to another address.

 

If to FLYi or IA:

 

FLYi, Inc.

Independence Air, Inc.

45200 Business Court

Dulles, VA  20166

Attention:  General Counsel or Corporate Secretary

Fax No. (703) 650-6294

 

Such notice shall be deemed to be given and received when delivered if delivered
personally, upon electronic or other confirmation of receipt if delivered by
facsimile transmission, the next business day after the date sent if sent by a
national overnight delivery service, or five (5) business days after the date
mailed if mailed in the continental United States by certified or registered
mail.  Any notice of any change in such address shall also be given in the
manner set forth above.  Whenever the giving of notice is required, the giving
of such notice may be waived in writing by the party entitled to receive such
notice.

 

18

--------------------------------------------------------------------------------


 

In Witness Whereof, the Company has hereunto caused this Agreement to be
executed by a duly authorized officer and Surratt has hereunto set his hand as
of the day and year written below, with such Agreement to be effective as of the
Effective Date set forth herein.

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Richard J. Surratt

 

 

 

Dated:

December      , 2004

 

 

 

 

 

 

 

 

 

 

 

COMPANY:

 

 

 

 

 

ATTEST:

 

FLYi, INC.

 

 

 

 

 

 

 

 

 

 

 

BY:

 

 

 

Richard J. Kennedy,

 

Caroline M. Devine,

 

Secretary

 

 

Chairman of the Compensation

 

 

 

Committee of the Board of Directors

 

 

 

 

 

ATTEST:

 

INDEPENDENCE AIR

 

 

 

 

 

 

 

 

 

 

 

BY:

 

 

 

Richard J. Kennedy,

 

Caroline M. Devine,

 

Secretary

 

 

Chairman of the Compensation

 

 

 

Committee of the Board of Directors

 

 

--------------------------------------------------------------------------------


 

Attachment A

Stock Options Surrendered and Cancelled on March 15, 2005

 

Date of
Grant

 

Number
of
Shares

 

Strike
Price

 

10/25/2000

 

50,000

 

16.37

 

9/18/2001

 

122,021

 

13.95

 

6/26/2000

 

22,500

 

13.37

 

11/30/1999

 

52,500

 

10.00

 

6/2/2003

 

129,000

 

9.47

 

 

--------------------------------------------------------------------------------